DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The examiner acknowledges the amending claims 21, 22, 36 and 39, adding claims 47 – 50 and canceling claims 44 – 46 by the amendment submitted by the applicant(s) filed on December 01, 2021.  Claims 21 – 26, 32 – 34, 36 – 37, 39 – 43 and 47 – 50 are pending in this application.

Allowable Subject Matter
Claims 21 – 26, 32 – 34, 36 – 37, 39 – 43 and 47 – 50 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 recites a diffused array of vertical-cavity surface-emitting lasers (VCSELs) structure including the specific structure combine limitations of a substrate having a core, top and bottom side,  an array of VCSELs fixed to the top side of the substrate layer; one or more vias extending from the bottom side to the top side and operating to connect the VCSEL to the substrate core, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 36 recites a diffused array of vertical-cavity surface-emitting lasers (VCSELs) structure including the specific structure combine limitations of a substrate having a core, top and bottom side, an array of VCSELs on the top side of the substrate layer; a resistor and a capacitor on the bottom side of the substrate layer and a diffuser, for diffusing light emitted by the array of VCSELs, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 39 recites a diffused vertical-cavity surface-emitting laser (VCSEL) package structure including the specific structure combine limitations of a substrate having a copper core, top and bottom side,  an VCSEL positioned over the top side of the substrate layer; wherein the VCSEL is in direct contact with the core of the substrate and wherein the package has a hexagonal shape, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest art: Rudmann et al. (US 2013/0037831), Liu et al. (US 2012/0177074), Park et al. (US 2009/0137073) and Uchida (US 2009/0010297).
Rudmann discloses a method for manufacturing a device that includes an opto-electronic module includes creating a wafer stack including multiple active optical components mounted on a substrate wafer, and an optics wafer including multiple passive optical components. The optics wafer can include a blocking portion, which is substantially non-transparent for at least a specific wavelength range, and a transparent 
Rudmann, Liu, Park and Uchida alone or in combination don’t discloses or suggested “a substrate having a core, top and bottom side, an array of VCSELs fixed to the top side of the substrate layer; one or more vias extending from the bottom side to the top side and operating to connect the VCSEL to the substrate core” (claim 21), a substrate having a core, top and bottom side, an array of VCSELs on the top side of the substrate layer; a resistor and a capacitor on the bottom side of the substrate layer and a diffuser, for diffusing light emitted by the array of VCSELs (claim 36) and a substrate having a copper core, top and bottom side,  an VCSEL positioned over the top side of the substrate layer; wherein the VCSEL is in direct contact with the core of the substrate and wherein the package has a hexagonal shape (claim 39) as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        
/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828